Citation Nr: 0331217	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office rating decision dated in September 2001.  
The RO, in pertinent part, denied entitlement to service 
connection for PTSD and tinnitus.

In June 2003 the veteran attended a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is on file.

The Board notes that a review of the claims file shows 
evidence of abnormal hearing acuity findings of the left ear 
recorded at separation examination from service.  The 
postservice VA medical records show a diagnosis of a 
coexisting psychiatric disorder other than PTSD.  Such 
medical findings raise the implied issues of entitlement to 
service connection for hearing loss of the left ear and 
entitlement to service connection for a psychiatric 
disability other than PTSD.  Such newly raised issues are 
referred to the RO for formal adjudicatory action.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran served in Vietnam.  His service personnel 
records show that his primary military occupational 
specialty (MOS) was light weapons infantryman.  He recently 
testified that he developed PTSD stressors due to the fact 
that in Vietnam he was assigned to the 1st Air Cavalry 
Division and was dropped by helicopters on occasion into 
"hot landing zones" which were combat situations.  

He also noted that he had PTSD stressors associated with 
hospitalizations at Ton Son Nhut Air Force Base and a 
medical facility in Japan where he witnessed the horrific 
combat wounds of other fellow servicemen being treated by 
the medical staff.  His service medical records show 
evidence of anxiety.

While the Board recognizes that the veteran has been 
diagnosed with PTSD, there is no verified supporting 
evidence that the claimed inservice stressors actually 
occurred or a medical opinion linking these stressors with 
his current symptomatology.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has 
not been contacted to research the veteran's alleged service 
stressors.

The Board finds that an attempt should be made in this 
regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thereafter, the VBA AMC should schedule the veteran for a VA 
psychiatric examination in order to determine whether there 
is a link between the veteran's current symptoms and an 
inservice stressor, if PTSD is currently diagnosed.

Also, the veteran testified that he developed tinnitus as a 
result of his exposure to noise associated with combat and 
helicopters.  His service medical records show left ear 
hearing problems at separation from service consistent with 
his claim of noise exposure.  He has not been afforded a VA 
ear, nose and throat examination in order to determine 
whether there is a link between his current symptoms and an 
inservice noise exposure, if tinnitus is currently 
diagnosed.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the remaining claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD and tinnitus from 
February 1971.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers which are not already of 
record.

Regardless of the veteran's response, 
the VBA AMC should obtain all 
outstanding VA treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The VBA AMC should take appropriate 
steps to request the veteran to provide 
specific details about the stressful 
events he claims to have experienced 
while serving in Vietnam.  In this 
regard, the veteran should be asked to 
provide, as precisely as possible, the 
precise dates and places of each claimed 
stressful event, as well as his unit 
assignment at the time of each claimed 
stressor.  The veteran should be advised 
that this information is vital to his 
claim and that failure to provide the 
requested information may result in 
denial of the claim.  Thereafter VBA AMC 
should then forward the information 
regarding the veteran's service 
(including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records 
relevant to the PTSD claim) to the 
USASCRUR (formerly the ESG) and request 
that organization investigate and 
attempt to verify the alleged incidents.  
The VBA AMC should notify the veteran 
that the accuracy of his information is 
vital for verifying his claimed 
stressors.  

5.  If, and only if the veteran's 
claimed stressors have been verified by 
the USASCRUR, the VBA AMC should arrange 
for a special psychiatric examination of 
the veteran.  
The claims file and separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

If PTSD is diagnosed, the examiner 
should state for the record the specific 
stressor(s) reported by the veteran and 
which as/have been verified support the 
diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM-IV.  

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was were aggravated 
thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for the 
veteran to undergo a VA ear, nose and 
throat (ENT) examination by an 
appropriate specialist, including on a 
fee basis if necessary in order to 
determine the nature, extent of severity 
and etiology of tinnitus, if diagnosed.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination).  Any 
further indicated special studies must 
be conducted.  The examiner should 
express an opinion as to whether it is 
at least as likely as not that tinnitus, 
if found, is related to noise exposure 
during and/or after active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

7.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-
475 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
PTSD and tinnitus.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection for PTSD and tinnitus.  38 C.F.R. § 3.655 (2003). 



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


